Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Action is in response to communication filed on 7/8/2021. 
Claims 1-20 are pending in this application.
Claims 10 have been amended.
Claims 1-20 are allowed.
Terminal Disclaimer
The terminal disclaimer filed on 7/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/376,219 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant filed the Terminal Disclaimer based on the Allowable Subject Matter indicated in the First Action (4/21/2021). The Double Patenting rejection presented in the First Action have been withdraw. The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “based on pre-existing configuration data, determining an audio setting corresponding to a playback configuration for the first playback device, wherein the playback configuration comprises the first playback device playing back audio synchronously with at least one second playback device in the playback network, wherein the determined audio setting is stored in the pre-existing 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE LIN whose telephone number is (571) 272-5137.  The examiner can normally be reached on Monday – Friday 7:30 AM – 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on (571) 272-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/S. L./
Examiner, Art Unit 2446



/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446